ORDER

PER CURIAM.
Defendant appeals from his conviction for possession of a controlled substance and sentence as a prior offender to two years of probation after the court suspended execution of Defendant’s five-year sentence.
We find the trial court did not plainly err in submitting Instruction No. 4, modeled after MAI-CR3d 302.04. That instruction does not operate to deny Defendant due process and is not constitutionally infirm. State v. Griffin, 848 S.W.2d 464, 468-69 (Mo. banc 1993).
We further find no jurisprudential purpose would be served by a written opinion in this matter and dispose of it by summary order. Rule 30.25(b).
Judgment affirmed.